Title: To James Madison from John Graham, 2 September 1805 (Abstract)
From: Graham, John
To: Madison, James


          § From John Graham. 2 September 1805, New Orleans. “A White Man by the Name of Le Grand, who is from St Domingo has lately been taken up in this City and is now confined in Jail here, for having endeavoured to bring about an Insurrection of the Negroes in this and the adjoining Territories.
          “The details of his Plan, and of the measures persue’d by the Mayor of the City to arrest him, & to obtain proof of his Guilt, shall be forwarded to you by the next Post. I was in hopes of being able to get them ready in time for this Post but I find it impossible. I therefore write this Letter in haste merely to let you know that nothing is now to be apprehended from this Plot, which was indeed only in Embryo, when it was discovered by a Slave who communicated to the Mayor the propositions which had been made to him by Le Grand. You will have heared before this reaches you that the Governor is on a Tour thro. the Upper parts of the Territory.”
        